NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL ANTONIO PEREZ-CAMPOS,                    No. 14-70581

                Petitioner,                     Agency No. A087-989-876

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Manuel Antonio Perez-Campos, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings. See Madrigal v. Holder,

716 F.3d 499, 503 (9th Cir. 2013). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Perez-Campos

did not establish that the harm he suffered was on account of a protected ground

while enrolled in the police academy in El Salvador. See id. at 504 (concluding

active duty members of the military do not constitute a social group); see also

Cruz-Navarro v. INS, 232 F.3d 1024, 1029 (9th Cir. 2000) (“Persecution occurring

because a person is a current member of a police force or the military . . . is not on

account of one of the grounds enumerated in the Act.”). Substantial evidence also

supports the agency’s conclusion that Perez-Campos failed to establish it is more

likely than not he will be persecuted if returned to El Salvador. See Fakhry v.

Mukasey, 524 F.3d 1057, 1066 (9th Cir. 2008) (evidence did not compel a finding

that it is more likely than not petitioner would be persecuted upon his return to

Senegal). Thus, Perez-Campos’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     14-70581